Citation Nr: 1620335	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-14 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for coronary artery disease, to include status post angioplasty with stent placement and myocardial infarction, secondary to hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from December 1958 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The May 2011 rating decision denied service connection for hypertension.  The September 2012 decision denied a claim to reopen the issue of entitlement to service connection for coronary artery disease.  In April 2015, the Board remanded the case for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In a January 2016 statement in support of claim, the Veteran indicated that he wished to withdraw his appeals as to the issues of entitlement to service connection for coronary artery disease and hypertension.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (4).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in a January 2016 correspondence, the Veteran's representative indicated that the Veteran wished to withdraw his appeals as to the issues of entitlement to service connection for coronary artery disease and hypertension.  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


